Citation Nr: 1217949	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  96-45 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision by the VA Regional Office (RO) in New York, New York.

The Board previously remanded this matter several times.  In June 2005, the matter was remanded for additional development related to VA and Social Security Administration (SSA) records, as well as to obtain a VA examination with medical opinion.  In July 2008 and September 2010 remand was required for provision of requested hearings before Veterans Law Judges.  Hearings were held in December 2008 and April 2012.  The Veterans Law Judge who conducted the December 2008 hearing is no longer employed by the Board, and so the Veteran requested a new hearing, which was held before the undersigned in April 2012.  Both hearings were conducted via videoconference between the RO and the VA medical center (VAMC) in Albany, NY.  Transcripts of both hearings are associated with the claims file.

The Veteran's claim has been recharacterized to better reflect his allegations and the evidence of record.  The claim before the Board involves consideration of whether the primary disability of dental problems is related to VA treatment since July 1974.  The Veteran has additionally alleged that a wide variety of other conditions have developed secondary to the dental problems.  These secondary claims have been raised by the record, but have not been clearly identified, developed, or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  This affords the Veteran the greatest chance of having his allegations fully considered.



FINDING OF FACT

VA treatment, or lack thereof, related to multiple facial fractures in July 1974 contributed to the Veteran's current dental problems.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 are met.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (1997); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran was involved in a serious motor vehicle accident in July 1974, resulting in multiple facial fractures.  He was initially treated at a private facility, but soon transferred to the VAMC at Iowa City, Iowa.  He underwent extensive treatment at the VA facility, including open reductions and wiring of his jaw.  He then moved his treatment to VAMC Albany, before returning to VAMC Iowa City.  Since that time he has also been treated at VA facilities in Long Beach, California, and Waco, Texas.

Efforts to obtain VA treatment and SSA records have been completed, and extensive records are contained in the claims file.  

The Veteran alleges that the care he received from VA, both initially and since 1974, was substandard, resulting in poor dentition and, secondary to his dental problems, a host of problems ranging from mental disorders to complications of obesity.

In June 2006, a VA examination was conducted, and the examiner, the assistant chief of dental services at VAMC Albany, reviewed the claims file.  He noted the records of treatment and the Veteran's reports of his mistreatment, and opined that it "is not likely that the lack of treatment in 1974 is the sole cause of this Veteran's current dental situation."

Where a Veteran is treated at a VA facility, and such treatment results in additional disability of the Veteran, compensation is awarded and paid as if the additional disability were service connected  38 U.S.C.A. § 1151 (West 1991) (effective for claims filed prior to October 1, 1997).  The current claim was filed in February 1992.

For claim filed after October 1, 1997, the applicable law includes an element of fault on the part of VA in causing the additional disability.  38 U.S.C.A. § 1151 (2002); 38 C.F.R. §§ 3.361, 3.362, 3.363 (2011).  No such element applies to the current claim.  However, the applicable regulations do include the requirement that the Veteran follow instructions and cooperate in his treatment.  38 C.F.R. § 3.358 (1997).

The June 2006 examiner stated very clearly that VA treatment or lack thereof was not the "sole cause" of current dental problems.  The equally clear conclusion is that VA treatment of lack of treatment was one of a number of factors in the development of the current dental problems.  For example, the lack of follow-up treatment after extraction of one tooth allowed other teeth to drift.  The VA medical opinion establishes a nexus between the Veteran's care at VA facilities and his current dental disability.

The examiner also noted that VA records indicated that initial or temporary steps toward complete VA dental treatment were taken repeatedly.  However, follow up appointments did not appear to have been made.  The Veteran reported at his November 1996 hearing that this was caused by a combination of factors.  The VAMC was supposed to call him when permanent prosthetics or x-rays were ready, but he never heard from them.  He also relocated repeatedly during this period.  The record reflects formal VA determinations were made denying eligibility for VA dental treatment.  The Veteran reports that these were made when he sought follow-up treatment for his dental problems at VAMC Albany and VAMC White River Junction.  Those locations interpreted his applications for new dental treatment, and not for completion of already begun work.  Regardless, the evidence of record indicates that the Veteran regularly sought follow-up dental treatment from VA.  There is no basis in the record upon which to find the Veteran did not comply with care directives.

Accordingly, as the evidence of record establishes a link between VA treatment (or a lack thereof) since July 1974, entitlement to compensation benefits for current dental disability under 38 U.S.C.A. § 1151 is warranted.

No evaluation of that disability is made or inferred at this time; such issue is not before the Board.  The VA dental examiner made clear that only some portion of current dental problems are related to past VA treatment.  He did not provide sufficient information upon which to determine the extent of that relationship.   Further development will be required to answer that question.  Similarly, VA must take appropriate steps to identify all secondary disabilities alleged by the Veteran and develop and adjudicate those claims.







ORDER

Compensation under 38 U.S.C.A. § 1151 for a dental disability resulting from medical and dental treatment at VA facilities since July 1974 is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


